ACCEPTED
                                                                                            04-15-00087-CV
                                                                                FOURTH COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                               E-FILED                2/19/2015 11:57:55 AM
                                                               IN MATTERS PROBATE             KEITH HOTTLE
                                04-15-00087-cv                 Accepted : 2/18/2015 2:37:39 PM       CLERK
                                                               GERARD RICKHOFF
                                                               CLERK PROBATE COURTS
                                                               BEXAR COUNTY , TEXAS
                                CAUSE NO. 155,572              BY:_ _ __ __
                                                               ROXANNE STRAIT
                                                                     FILED IN
ESTATE OF                                 §      IN THE PROBATE   COURT
                                                            4th COURT OF APPEALS
                                          §                   SAN ANTONIO, TEXAS
SHIRLEY L. BENSON,                        §      N0.2       02/19/2015 11:57:55 AM
                                          §                    KEITH E. HOTTLE
          Deceased,                       §      BEXAR               Clerk
                                                         COUNTY, TEXAS


                               CAUSE NO. 155,572-A

RENEE BENSON                              §      IN THE PROBATE COURT
                                          §
v.                                        §
                                          §      N0.2
THOMAS l\11LTON BENSON, JR.               §
As Trustee of the                         §
SHIRLEY L. BENSON                         §      BEXAR COUNTY, TEXAS
TESTAMENTARY TRUST                        §


                NOTICE OF ACCELERATED INTERLOCUTORY APPEAL

          Respondent-Trustee THOMAS MILTON BENSON, JR. hereby gives notice

that he desires to appeal from the Order Suspending Trustee & Appointing

Temporary Co-Receivers With Restrictions signed on February 9, 2015 in

Cause No. 155,572; Estate of Shirley L. Bepson, Deceased and Cause No.

155,572-A, Renee Benson v. Thomas Milton Benson, Jr., as Trustee of the

Shirley L. Benson Testamentary Trust; in the Probate Court Number 2 of

Bexar County, Texas.

          This accelerated appeal will be to the San Antonio Court of Appeals.

See Tex. Civ. Prac. & Rem. Code§ 51.014(a)(l); Tex. R. App. P. 28.l(a).




1884 1/556847



                                                                    Submitted on: 2/18/2015 2:20:44 PM
February 18, 2015         Respectfully submitted,

                          BECK IREDDEN LLP

                    By:   Isl David J. Beck
                          David J. Beck
                          State Bar No. 00000070
                          Russell S. Post
                          State Bar No. 00797258
                          Troy Ford
                          State Bar No. 24032181
                          Owen J. McGovern
                          State Bar No. 24092804
                          1221 McKinney Street, Suite 4500
                          Houston, Texas 77010-2010
                          Telephone: (713) 951-3700
                          Telecopier: (713) 951-3720 .

                          And

                          STONE PIGMAN WALTHER
                          WITTMANN L.L.C.
                          Phillip A Wittmann
                          (Admitted pro hoc vice)
                          546 Carondelet Street
                          New Orleans, Louisiana 70130-3558
                          Telephone: (504) 581-3200
                          Telecopier: (504) 581-3361

                          ATTORNEYS FOR TRUSTEE
                          THOMAS MILTON BENSON, JR.
                          As Trustee of the
                          SHIRLEY L. BENSON
                          TESTAMENTARY TRUST




1884.1 /556847        2
                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of foregoing document was served
in compliance with the Texas Rules of Civil Procedure on February 18, 2015, on the
following:

Bennett L. Stahl
CURL STAHL GEIS
A PROFESSIONAL CORPORATION
One Riverwalk Place
700 North St. Mary's Street, Suite 1800
San Antonio, Texas 78205
blstahl@csg-law.com

Emily Harrison Liljenwal
SCHOENBAUM, CURPHY & SCANLAN, P.C.
112 E. Pecan, Suite 3000
San Antonio, Texas 78205
eliljenwall@scs-law.com

ATTORNEYS FOR PETITIONER
RENEE BENSON


                                          Isl David J Beck
                                          DAVID J. BECK




1884. 11556847                            3